Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  line 2 says “organic  solventto” which has been interpreted “organic solvent to”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2007/0154771 (Jang) in view of US PGPub 2014/0106164 (Dudon).

However, Dudon teaches an interpenetrating network which comprises a conductive polymer such as polypyrrole [claim 6] (PP 0078).  It would have been obvious to one of ordinary skill in the art to use polypyrrole conductive polymer as the interpenetrating network of Jang as taught by Dudon. The substitution of known equivalent structures involves only ordinary skill in the art. In re Fout 213 USPQ 532 (CCPA 1982); In re Susi 169 USPQ 423 (CCPA 1971); In re Siebentritt 152 USPQ 618 (CCPA 1967); In re Ruff 118 USPQ 343 (CCPA 1958).  When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.  
With respect to claims 1-4, Jang fails to teach the specific ratio of the thermoset resin, graphite powder, and conductive polymer as claimed, however the disclosed ranges have significant overlap with the claimed ranges, and therefore one of ordinary skill in the art would have been able to determine the desired proportions. Where the general conditions of a claim are disclose in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.  	 
.

Claims 7, 9-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2007/0154771 (Jang) and US PGPub 2014/0106164 (Dudon) as applied to claim 1 above, and further in view of US Patent 6335118 (Sung).
With respect to claim 7, Jang teaches a manufacturing process of dissolving the polymers in a mixture of water and ethanol (a solvent) to form a slurry, then removing the solvent with heat (PP 0054).  The final consolidation process involves heating to cure the resin and impressing flow channels to form the final plates (PP 0055), which would read on the thermal press curing of the instant claims.  Although Jang fails to teach a first, second, and third mixture, Ex parte Rubin 128 USPQ 440 (Bd. App. 1959) shows us that changing in sequence of adding ingredients is a prima facie case of obviousness outside any criticality to the claimed method steps.  Similarly In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) teaches us that a prima facie case of obviousness exists when making a method separable.  Therefore the method of forming a first, second, and third mixture of the instant claims would be obvious over the method of mixing the products in Jang.  Jang fails to teach mixing means.  Sung teaches a slurry may be homogenized using suitable means such as magnetic stirring [claim 9] or ball milling (column 6, lines 49-51).  It would have been obvious to one of ordinary skill in the art to mix the slurry of Jang and Dudon by any suitable means, such as magnetic stirring or ball milling, as taught by Sung. The substitution of known In re Fout 213 USPQ 532 (CCPA 1982); In re Susi 169 USPQ 423 (CCPA 1971); In re Siebentritt 152 USPQ 618 (CCPA 1967); In re Ruff 118 USPQ 343 (CCPA 1958).  When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.  
With respect to claim 9, Jung, Dudon, and Sung fail to teach the time needed for stirring, however it would have been obvious to one of ordinary skill in the art at the time of filing to find the optimal time to form a homogenous mixture. Where the general conditions of a claim are disclose in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.  
With respect to claim 10, Jang teaches that the mixing step is performed with heat (PP 0054), but that the heating does not have to be to a high temperature (PP 0022).  Jang, Dudon, and Sung, fail to teach the heating temperature, however it would have been obvious to one of ordinary skill in the art to find a heating temperature which facilitates mixing without needing to be at a high temperature. Where the general conditions of a claim are disclose in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.  
In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims. 
With respect to claim 12, Jang teaches the curing may be done at a temperature in the range of 120 to 160oC (PP 0040). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The plates are formed in a matched-die pressing process (PP 0030), but fails to teach the pressure or time, however it would have been obvious to one of ordinary skill in the art to find a workable time and pressure which results in a cured bipolar plate. Where the general conditions of a claim are disclose in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.  
Claim 15-17 are rejected as applied to claims 2-4 above.
Claim 18 is rejected as applied to claim 5 above.
Claim 19 is rejected as applied to claim 6 above. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2007/0154771 (Jang) and US PGPub 2014/0106164 (Dudon) and US Patent 6335118 (Sung) as applied to claim 7 above, and further in view of US PGPub 2009/0239116 (Okumura).
Jang, Dudon, and Sung teach the method as discussed above, wherein Jung teaches that the solvent may be water and ethanol (PP 0054), but fails to teach the ratio between the two.  Okumura teaches a method of manufacturing a fuel cell (PP 0043) wherein a solvent having water and ethanol may be mixed in a ratio of 30:70 to 80:20 (4:1).  When the quantity of water exceeds 80:20, the dispersion capability of the mixed solvent may deteriorate (PP 0077).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a ratio of water to ethanol of 80:20 (4:1) in the method of Jang, in combination with Dudon and Sung, in order to maintain the dispersion capability of the solvent, as taught by Okumura. 

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2007/0154771 (Jang) and US PGPub 2014/0106164 (Dudon) and US Patent 6335118 (Sung) as applied to claim 7 above, and further in view of US PGPub 2016/0368174 (Hoffman).
With respect to claim 13, Jang, Dudon, and Sung teach the method as discussed above, but fail to teach that the thermal press curing is done in stages.  Hoffman teaches a phase change curing which provides an increased level of compaction which facilitates debulking and curing in the laminate (PP 0064).  During the curing process the temperature and compaction pressure may be 
With respect to claim 14, Jang, Dudon, Sung, and Hoffman teach the method of performing the cure by multiple stages as discussed above, but fails to teach the particular stage parameters as claimed.  It would have been obvious to one of ordinary skill in the art to find workable times, heats and pressures which results in a cured bipolar plate. Where the general conditions of a claim are disclose in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802.  The examiner can normally be reached on M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.L.Z/         Examiner, Art Unit 1724   

/STEWART A FRASER/         Primary Examiner, Art Unit 1724